EXHIBIT 10.2

THIRD AGREEMENT TO AMEND THE FLOATING RATE NOTE SUPPORT AGREEMENT

THIS THIRD AMENDMENT is made as of this 11th day of January 2011.

WHEREAS, (a) Angiotech Pharmaceuticals, Inc. (“Angiotech”), (b) the entities
listed in Schedule A (together with Angiotech, the “Companies” and each a
“Company”), and (c) each of the other Consenting Noteholders party hereto, each
Consenting Noteholder being a holder of and/or investment advisor or manager
with investment discretion over Floating Rate Notes, executed a Floating Rate
Note Support Agreement dated as of October 29, 2010 concerning the principal
aspects of an Exchange of Floating Rate Notes (as amended by the First Amendment
and the Second Amendment, the “Support Agreement”);

AND WHEREAS, pursuant to Section 15(n) of the Support Agreement, the Support
Agreement may be modified, amended or supplemented as to any matter by an
instrument in writing signed by the Companies and Consenting Noteholders that
represent not less than a majority of the outstanding Floating Rate Notes;

AND WHEREAS, the Consenting Noteholders representing not less than a majority of
the aggregate principal amount of outstanding Floating Rate Notes executed an
Agreement to Amend the Floating Rate Note Support Agreement dated as of
November 29, 2010 (the “First Amendment”);

AND WHEREAS, the Consenting Noteholders representing not less than a majority of
the aggregate principal amount of outstanding Floating Rate Notes executed a
Second Agreement to Amend the Floating Rate Note Support Agreement dated as of
December 15, 2010 (the “Second Amendment”);

AND WHEREAS, the Consenting Noteholders party to this third amendment (the
“Third Amendment”) wish to further amend the Support Agreement in the manner set
out in this Third Amendment;

AND WHEREAS, the Consenting Noteholders party to this Third Amendment
collectively hold and/or exercise investment discretion over not less than a
majority of the Floating Rate Notes;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Companies and the Consenting Noteholders
party hereto hereby agree as follows:

1. Capitalized Terms

Capitalized Terms that are used but not otherwise defined herein shall have the
meanings ascribed thereto in the Support Agreement.



--------------------------------------------------------------------------------

2. Consenting Noteholders Party to this Third Amendment

Each Consenting Noteholder party to this Third Amendment hereby represents and
warrants, severally and not jointly, to each of the other parties to this Third
Amendment (and acknowledges that each of the other parties to this Third
Amendment is relying upon such representations and warranties) that as of the
date hereof: (a) it either (i) is the sole legal and beneficial owner of the
principal amount of Floating Rate Notes disclosed to Houlihan Lokey as of such
date, or (ii) has the investment and voting discretion with respect to the
principal amount of Floating Rate Notes disclosed to Houlihan Lokey as of such
date; (b) it has the power and authority to bind the beneficial owner(s) of such
Floating Rate Notes to the terms of this Third Amendment; and (c) it has
authorized and instructed Houlihan Lokey to advise Angiotech, in writing, of the
aggregate amount of Floating Rate Notes held by the Consenting Noteholders that
are party to this Third Amendment.

3. Amendments to the Support Agreement

The Support Agreement is hereby amended by deleting the reference to “January
11, 2011” in Section 5(d) of the Support Agreement and replacing it with
“January 28, 2011”.

4. Support Agreement to apply in full force and effect

Except as expressly modified by the terms of this Third Amendment, the terms and
conditions of the Support Agreement shall continue to apply in full force and
effect, unamended.

5. Miscellaneous

 

  (a) This Third Amendment may be modified, amended or supplemented as to any
matter by an instrument in writing signed by the Companies and Consenting
Noteholders that represent not less than a majority of the Floating Rate Notes.

 

  (b) This Third Amendment shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to principles of conflicts of law. Each of the parties
to this Third Amendment submits to the jurisdiction of the courts of the
Province of Ontario in any action or proceeding arising out of or relating to
this Third Amendment.

 

  (c) This Third Amendment may be signed in counterparts, each of which, when
taken together, shall be deemed an original. Execution of this Third Amendment
is effective if a signature is delivered by facsimile transmission or electronic
(e.g., pdf) transmission.

[The remainder of this page is intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

This Third Amendment has been agreed and accepted on the date first written
above.

 

ANGIOTECH PHARMACEUTICALS, INC.

By:

  /s/ K. Thomas Bailey      

Name: K. Thomas Bailey

Title: Chief Financial Officer

 

AFMEDICA, INC.;

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.;

ANGIOTECH AMERICA, INC.;

ANGIOTECH BIOCOATINGS CORP.;

ANGIOTECH DELAWARE, INC.;

ANGIOTECH FLORIDA HOLDINGS, INC.;

ANGIOTECH PHARMACEUTICALS (US), INC.;

B.G. SULZLE, INC.;

MANAN MEDICAL PRODUCTS, INC.;

MEDICAL DEVICE TECHNOLOGIES, INC.;

NEUCOLL, INC.;

QUILL MEDICAL, INC.;

SURGICAL SPECIALTIES CORPORATION;

SURGICAL SPECIALTIES PUERTO RICO, INC.; and

SURGICAL SPECIALTIES UK HOLDINGS LIMITED

By:   /s/ K. Thomas Bailey      

Name: K. Thomas Bailey

Title: President



--------------------------------------------------------------------------------

ANGIOTECH INTERNATIONAL HOLDINGS CORP.; and

 

0741693 B.C. LTD.

By:   /s/ Jay Dent      

Name: Jay Dent

Title: President